MEMORANDUM**
Pawan Singh Kumar, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming the Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal and for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility finding and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003). We deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding because the IJ gave specific, cogent reasons for finding Kumar’s testimony inconsistent and implausible. See Chebchoub v. INS, 2SR F.3d 1038, 1043 (9th Cir.2001). Because these inconsistencies went to the heart of his asylum claim, relating to whether he was injured by police and participated in elections, substantial evidence supports the denial of asylum. See id. Accordingly, Kumar failed to establish eligibility for asylum or withholding of removal. See id. at 1045; Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
In addition, substantial evidence supports the denial of relief under CAT. See *53Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir .2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.